NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10103

                Plaintiff-Appellee,             D.C. No.
                                                1:13-cr-00278-DAD-BAM-1
 v.

ABEL MARTIN CARREON,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Abel Martin Carreon appeals from the district court’s judgment revoking his

supervised release and imposing a one-month sentence and 35-month term of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Carreon first contends that there was insufficient evidence to establish that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his failure to make restitution payments was willful. In evaluating a challenge to

the sufficiency of the evidence supporting a supervised release revocation, we view

the evidence in the light most favorable to the government and ask whether “any

rational trier of fact could have found the essential elements of a violation by a

preponderance of the evidence.” United States v. King, 608 F.3d 1122, 1129 (9th

Cir. 2010) (internal quotations omitted). The evidence presented at the revocation

hearing, including testimony from Carreon’s probation officers, was sufficient to

support the district court’s finding that Carreon’s actions were willful.

Accordingly, the district court did not abuse its discretion by revoking supervised

release. See United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008).

      Carreon also contends that his sentence is substantively unreasonable

because he was otherwise compliant with the terms of his supervision and his

violation was allegedly minor. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The sentence and supervised release

term are substantively reasonable in light of the 18 U.S.C. § 3583(e) factors and

the totality of the circumstances, including Carreon’s breach of the court’s trust.

See United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007).

      We do not consider arguments raised for the first time in the reply brief. See

United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005).

      AFFIRMED.


                                          2                                    20-10103